600Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the applicant argues, on pp. 14 of the remarks, that modifying Dalton with Kamatsu to include a perforated flame holder downstream of the exterior fuel aperture is inappropriate because Dalton is drawn to an internal combustion engine where the combustion is rapid and occurs cyclically whereas Kamatsu is drawn to a water heater where the combustion is continuous and stable. Upon further consideration the applicant’s arguments are persuasive. In a gasoline internal combustion engine the flame propagates from the ignition source and through a compressed mixture of fuel and air present in the cylinder and is not stabilized at a particular location; unlike in Kamatsu where the flame is stabilized at the flame holder and is fed by a continuous mixture of fuel and air. Therefore, it would not be reasonable to combine the perforated flame holder taught by Kamatsu with the internal combustion engine taught by Dalton. For these reasons the application should be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762